PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/860,006
Filing Date: 27 Apr 2020
Appellant(s): Schwarz et al.



__________________
Georg Hasselmann
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/18/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Rejection under 35 USC 112
	Appellant argues, see Appeal Brief, Page 12, “Claim 1 recites, among other features: “illuminating an object with illumination light; ...” Claim 12 recites, among other features: “a device configured to illuminate the object with the illumination light; ...” Accordingly, claim 12 recites a device that performs a method step of claim 1. There is no mystery here. Rather, a skilled artisan is apprised by claim 1 what the method entails and claim 12 recites devices for performing this method.”
	Examiner replies, claim 12 recites three different devices to perform for illuminating with the object with the illumination light, capture the first image data and the second image data and calculate 3d reconstruction respectively, However, these functionality are referred from method claim 1 and already done by the apparatus according to method of claim 1 when appellant claimed “being configured to carry the method according to claim 1”. Thus each functionality is claimed twice, first with an apparatus, then with a device. Therefore the scope of each functionality is unclear.  

	 	
	Appellant argues, see Appeal Brief Page 12-13, “This applies in analogous manner to claim 13. On page 7, lines 6 to 7, the Examiner states that claim 13 recites: “a non-transitory computer readable medium causing a computer that causes an apparatus to perform method of claim 1| but later claims again different devices in the apparatus to perform the functionality of claim 1 with different devices.” It is respectfully submitted that claim 1 does not recite a device. Thus, claim 13 cannot recite a different device. Again, a skilled artisan is apprised by claim 13 which devices are claimed to perform the respective method steps of claim 1.”
	Examiner replies, claim 13 recites three different devices to perform for illuminating with the object with the illumination light, capture the first image data and the second image data and calculate 3d reconstruction respectively, However, these functionality are referred from method claim 1 and already done by the apparatus according to method of claim 1 when appellant claimed “being configured to carry the 

	Appellant argues, see Appeal Brief, Page 13, “Moreover, MPEP § 2173.02 states, in part, that “[t]he essential inquiry pertaining to this requirement is whether the claims set out and circumscribe a particular subject matter with a reasonable degree of clarity and particularity.” ……. In the present case, the Examiner has not asserted, let alone established, why the claimed features are believed to be indefinite from the perspective of a skilled artisan. As such, the Examiner failed to make a prima facie rejection of the claims under the second paragraph of 35 U.S.C. § 112. Further, Appellant respectfully submits that the claims are indeed definite at least because there cannot be any confusion as to which devices are claimed in claims 12 and 13. Accordingly, claims 12 and 13 are precise, clear, correct, and unambiguous.”
	Examiner refers appellant to the above replies for claim 12 and 13 that describes the limitations are ambiguous.

Rejections under 35 USC 103

Appellant argues, see Appeal Brief, Page 15,  “The Examiner states, in the paragraph bridging pages 8 and 9, that Sanchez suggests in paragraph [0026] features corresponding to captured image data that includes first and second image data. Specifically, the Examiner relies on the suggestion of “multiple images 403 taken from points around or within the object of interest and enhanced with the range data,” to 
Examiner replies,  S Nchez abstract, [0005], [0021] and  [0026] indicates that S Nchez captures first image data  and second image data from different recording directions when the object is illuminated with illumination light incident on an optically effective surface and reflected light is captured by the image detecting array.  See S Nchez, “[0005]…… at least one detector array that detects at least one of the spots that are reflected from the object surface in order to measure the range to at least one of the plurality of spots from the time of flight of the light beam to a position of the spot on the object surface;” Additionally see abstract: “By combining multiple photographs and range measurements taken from different directions and locations, a three dimensional representation of the volume/objects is created.” See S Nchez “[0021]….According to an exemplary embodiment, by combining multiple photographs and range measurements taken from different directions and locations, a three dimensional representation of the volume/objects can be created.”  Examiner meant multiple photographs that are taken from multiple directions are the first image data and the second image data. Some of the multiple photographs are the first image data and the remaining of the multiple image data are the second image data.  Examiner didn’t map range measurement data to second image data.  Measurement data is not the second image data. Range measurement is not an image as range measurement data is calculated from the images. Optically effective surface is the portion of object surface, where light is incident from a light source and reflected to the imaging array or lens. See Fig. 4 portion of object surface 404 is the optically effective surface. S Nchez discloses first image data and second image data. The claimed first image data and the second image data are captured from different recording directions.

Appellant argues, see Appeal Brief, Page 15, “However, as shown in Fig. 4 and as described in paragraph [0026] relied on by the Examiner, the multiple photographs and range measurements are not acquired under different lighting conditions, let alone to capture first image data where some of the light is reflected off of an optical effective surface of the object and second image data where some of the light is background light back-illuminating the object. Instead, as shown in Fig. 4 (to which paragraph [0026] refers), the images are taken under illumination with ambient light, i.e., under one single lighting conditions.” 
Examiner replies, the claim “capturing the first image data from different recording directions when the object is illuminated with the illumination light incident on an optically effective surface of the object, at least some of  the illumination light incident on the optically effective surface being reflected light, capturing the second image data from the different recording directions when the object is illuminated with the illumination light” are interpreted from S Nchez Fig.4 and [0021] [0026] and [005] because the paragraph [0021][0026] discloses capturing multiple images from different recording S Nchez teaches second image data comes from a different lighting condition or background lights. For the extension of limitation of second image data coming from the back-light, an additional reference Matusik is integrated. 

Appellant argues, see Appeal Brief, Pages 15-16, “Claim 1 further recites: “at least some of the illumination light incident on the optically effective surface being reflected into an object imaging beam path; ...” These features can also not reasonably be considered to be suggested by Sanchez, Matusik et al., and/or Su et al. As acknowledged by the Examiner, Sanchez fails to explicitly suggest features corresponding to…… However, the Examiner relies on paragraph [0033] of Su et al. for curing the deficiencies of Sanchez. Su et al. suggests in the paragraph relied on by the Examiner, that: “the illumination optical path and the imaging optical path can be well separated and hence not interfering with each other.” Accordingly, instead of suggesting that illumination light traveling along the illumination optical path is reflected off of an optically effective surface into the imaging optical path, Su et al. suggest the exact opposite, namely that the illumination optical path and the imaging optical path do not interfere.”
Examiner replies, it is to note that S Nchez can also be interpreted to teach that the reflected light is captured by image detecting array through an object imaging beam path, because S Nchez paragraph [0005] captured reflected light and Fig. 4 shows reflected light from object surface is moving to objective lens through a path, which can be interpreted as object imaging beam path.

    PNG
    media_image2.png
    485
    722
    media_image2.png
    Greyscale

			Annotated fig.4 of S Nchez

 However as S Nchez doesn’t expressly tells “object imaging beam path.”, an additional reference Su is integrated. 
Examiner wants to add, Su [0033] discloses capturing reflected light and reflected light always comes from optically effective area. See Su “[0033]…..With the present arrangement, the central axial part of the optical beam path can be used for capturing the object reflected and/or scattered light to produce a good image of the object and as a result, the illumination optical path and the imaging optical path can be well separated and hence not interfering with each other.”  Thus Su paragraph [0033] teaches the reflected light is captured along the optical beam path (imaging optical beam path) and also provides a motivation why reflected light is Su doesn’t teach away capturing reflected light from optically reflective surface as Su [0033] clearly discloses capturing reflected light from optically effective area. The motivation to include Su also comes from Su [0033] that is to get quality image without the effect of illuminating optical path (in other words avoid the interference between illumination optical path and the imaging optical path).

Appellant argues, see Appeal Brief, Page 16, “In this context, it is duly noted that Su et al. suggests in paragraph [0004] that: “it is desirable to have a ring illumination beam to be co-axially projected on the eye lens so that illumination light is not reflected from the cornea, lens, and other parts of the eye to cause flair in the image.” Thus, Su et al. teaches away from capturing illumination light off of an optically effective surface because it causes flair in the image.”
Examiner wants to note, appellant argues by referring from background [0004] to counter Su’s own disclosure of [0033]. However appellant’s argument is not correct. Appellant brings reference from background section of Su from Su [0004] which refers to another patent and what the other patent desires which has no relation to contradict Su’s own disclosure of Paragraph [0033]. Su [0033] captures reflected light and reflected light comes from reflective surface.  As Su [0033] teaches capturing reflected light. Su can’t teach away his own disclosure. 

Appellant argues, see Appeal Brief, Page 16, “What is more, the Examiner does not provide a proper rationale as to why a skilled artisan would have combined Sanchez the motivation to do so is to avoid illuminating the optical beam path. It is respectfully submitted that the argument set forth by the Examiner would not have motivated a skilled artisan to modify Sanchez and Su et al. as suggested in the Office action”.
Examiner wants to note examiner didn’t mention that the motivation is to avoid illuminating the optical beam path. The motivation is to avoid interference of illumination optical beam path.  The motivation to include Su also comes from Su [0033] that is to get quality image without the effect of illuminating optical path (in other words avoid the interference between illumination optical path and the imaging optical path.) Examiner didn’t indicate to avoid illuminating the optical path. The motivation tells while capturing the reflected ray along the imaging optical path, the illuminating optical path should not interfere capturing the reflected ray along the imaging optical path to get a quality image.
Examiner wants to add, Su [0033] discloses, “With the present arrangement, the central axial part of the optical beam path can be used for capturing the object reflected and/or scattered light to produce a good image of the object and as a result, the illumination optical path and the imaging optical path can be well separated and hence Su is indicating he is getting good image because he captured reflected light through optical beam path without the effect/interference of illuminating optical path.  There are two paths: a) optical beam path which is the path from object to camera array/sensor by which reflected light is received by camera or sensor, and b) Illumination beam path is the path though which illumination light comes to the object.  Su explicitly indicates that reflected light is captured through the optical beam path. Therefore the motivation “is to get quality image without the effect of illuminating optical path” comes from the Su [0033].  Therefore, appellant’s argument is not persuasive.

Appellant argues, see remarks Page 17, “The Office action further states that Sanchez and Su et al. are analogous art because they are both from the field of image generation. It is not readily apparent what is the alleged common field of Sanchez and Su et al. because the term “image generation” is used in neither Sanchez nor Su et al. …..Su et al. is directed to retinal imaging, i.e., to taking 2D images of the retina. Specifically, Su et al. suggests an improvement to the field of retinal imaging by providing an arc lamp in which the light from the lamp is transformed into a ring beam to improve the quality of the 2D images.”
Examiner replies, for analogousness, the references should be from same field. In that case both S Nchez and Su are from the field of image generation.  S Nchez captures images from different direction by capturing reflected light from optical surface. Su also creates image using reflected light rays. See technical field of Su, “[0006] The present disclosure relates generally to an optical apparatus and methods for ophthalmic applications. In particular, it is related to an optical arrangement for collecting light from an axially linear light source, delivering it to an ophthalmic instrument for general illumination, and transforming the delivered light into a ring beam for retina imaging.”  So Su is for good quality image generation at retina using light properties from object. Therefore both S Nchez and Su are the field of image generation.
Examiner wants to add, as appellant has indicated in the above argument that S Nchez performs 3d reconstruction (which is image generation) and Su improves the quality of 2d image (which is also image generation), appellant automatically agrees that both are related to image generation. Both references are using reflected light to create or generate images. Therefore appellant’s argument is not persuasive.

Appellant argues, see Appeal Brief, pages 17-18, “Matusik et al. suggests a texture-based 3D modeling system. In particular, Matusik et al. suggests in paragraph [0011] that the 3D model can be rendered with a real-time point sample rendering engine based on a point sample representation for visualizing the models. The Examiner asserts on page 12, lines 3 to 5, that a skilled artisan would have modified Sanchez and Su et al. based on Matusik et al. to: “have the imaging array or camera to capture the effect of background light on the object for 3d image reconstruction of the object.” It is not explained what the effect of background light on the object is.” 
Examiner replies, an ordinary skilled person in the art would understand the effect of background light. The effect of background light in capturing image is how surface looks like from the camera when the object is illuminated from background. Matusik captures a set of images with overhead lighting and another set of images with background light and combines them to create 3d image. Matusik captures image using background lighting to get the effect of background lighting on an object. Similar teaching is proposed to be included with S Nchez as modified by Su to achieve the effect of background light in 3d image reconstruction.

Appellant argues, see Appeal Brief, page 18, “It is respectfully submitted that Sanchez already suggests in paragraph [0021] that a three dimensional representation of the volume/objects can be created. Moreover, in paragraph [0022] Sanchez suggests that the light source may illuminate selected areas of the object, and so may be used to complete a surface measurement without gaps. Accordingly, it is unclear what the effect of background light on the object would be that improve the method of Sanchez by combining it with Matusik et al. because Sanchez already provides for a complete surface measurements without gaps.”
 Examiner replies, Paragraph [0022] of S Nchez indicates that the light source may illuminate selected areas of the object, and so may be used to complete a surface measurement without gaps. This disclosure doesn’t provide restriction that background light can’t be used to illuminate the object.  S Nchez’s object is not illuminated with background light. Addition of illumination with background light will provide the effect of background light in 3d reconstruction. 

Appellant argues, see Appeal Brief, page 18, “In addition, it is unclear how the proposed modification would be implemented. Sanchez suggests the use of LIDAR for 
Examiner replies, Background light will also be reflected when the background light is incident on the surface. Additionally range measurement data is not considered as second image data from S Nchez. So appellant’s argument is not persuasive. 

Rejection of claim 2:
Appellant argues, see Appeal Brief Page 19 “On page 15, lines 15 to 16, the Examiner asserts that a skilled artisan would have modified Sanchez, Su et al., and Matusik et al. based on Jarisch to: “use standard and well known method (use of back projection) in multi-dimensional reconstruction.” Leaving aside that Su et al. is most certainly not directed to “multi-dimensional reconstruction,” the Examiner’s assertion does not make explicit which rationale under KSR is relied on.”
Examiner replies, S Nchez and Matusik are both concerned with 3D reconstruction of object. Examiner used rationale G of KSR: “(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.” Here Jarisch [0088] teaches, a tomographic reconstruction of the object, in which image data are back-projected into an n-D voxel S Nchez as modified by Matusik and Su to have included a tomographic reconstruction of the object, in which the first and second image data are back-projected into a 3D voxel grid according to spatially dependent weighting, is ascertained to calculate the 3D reconstruction of the object similar to a tomographic reconstruction of the object, in which image data are back-projected into an n-D voxel grid according to spatially dependent weighting, is ascertained to calculate the n-D reconstruction of the object as taught by Jarisch. The motivation to include the modification is to use standard and well known method (use of back projection) in multi-dimensional reconstruction.

Appellant argues, see Appeal Brief Page 19, “In any case, a skilled artisan would not have relied on Jarisch to modify Sanchez, Su et al., and Matusik et al. because neither citation even mentions tomography. In fact, there is no suggestion of measuring the interior of the object in Sanchez, let alone to transmit excitation energy into the object. Instead, Sanchez is solely concerned with the surface reconstruction. Thus, a skilled artisan would not have relied on Jarisch to modify Sanchez, Su et al., and Matusik et al. because these citations are not concerned with tomography.” 
Examiner replies, Jarisch performs tomographic reconstruction which is a multi-dimensional reconstruction of an object. S Nchez and Matusik both perform 3d reconstruction of object for image generation. As Jarisch, S Nchez and Matusik perform multi-dimensional reconstruction of an object, an ordinary skilled person would have included a tomographic reconstruction of the object, in which the first and second Jarisch to have used standard and known method of back projection in multi-dimensional reconstruction.

Rejections of claims 3 to 5:
Appellant argues, see Appeal Brief, Page 20, “As acknowledged by the Examiner, Sanchez, Su et al., and Matusik et al. fail to suggest features corresponding to the calculation of object feature images. However, the Examiner relies on the suggestion of feature image generation 205 in Fig. 2 and in paragraph [0026] of Kanko to correspond to these features. Further, the Examiner states on page 16, lines 13 to 14, that a skilled artisan would have modified Sanchez, Su et al., and Matusik et al. based on Kanko to: “detect the surface property of the object to be reconstructed.” Thus, the Examiner again fails to provide a proper rationale as to why a skilled artisan would have combined the applied citations as suggested because the Examiner does not explain what the surface property of the object is or how the generation of an image would help to detect such property.”
Examiner replies, an ordinary skilled person in the art understands what a surface property is. A surface property is a feature for example, a shape feature or texture feature. Kaneko [0026] discloses the generated/calculated object feature image would provide surface property such as shape or texture of surface which is applied in synthesizing an image in Fig. 2 element 207. Kaneko [0026] has feature image generation unit (Fig. 2 element 205) that generates a feature image of an object from S Nchez as modified by Matusik and Su to have included a calculation of object feature images for at least some of the first image data as taught by Kaneko for the purpose of detecting surface property of the object to be reconstructed.

Rejection of claims 6 and 7: 
Appellant argues, see Appeal Brief, Pages 20-21, “Claims 6 and 7 were ……. … fail to suggest features corresponding to the calculation of object point trajectories from the epipolar plane images. However, the Examiner relies on paragraph [0063] of Blasco Claret et al. for suggesting comparable features. Blasco Claret et al. suggests in paragraph [0018] a computer-implemented method and a device that obtain a depth map by processing the light field image captured by a plenoptic camera. Further, Blasco Claret et al. suggests in paragraph [0019] that plenoptic cameras can be used to estimate depths of a scene by analyzing the epipolar images ……….What is more, Sanchez, Matusik et al., Su et al., and Kaneko all fail to suggest the use of plenoptic cameras. Thus, the use of the lightfield-based method in Blasco Claret et al. cannot be considered to be a standard method for Sanchez, Matusik et al., Su et al., and Kaneko because these citations do not rely on lightfield-based measurements. What is more, the proposed modification would result in replacing the LIDAR measurement results of Sanchez with the only estimated depths of a scene suggested in Blasco Claret et al. “
Examiner replies, S Nchez uses camera or detector array to capture reflected light from object. As S Nchez collects reflected lights from the object, so S Nchez has light filed camera. Therefore light field based method is a standard method of image Blasco [0066-0067] and [0294] generates depth map from slope map calculated at Blasco [0063] and the created depth map from epipolar image is used in 3d reconstruction.  So the motivation to include Blasco is use known method of generating depth map for 3d reconstruction of object.  Examiner didn’t propose to replace LIDAR measurement result of S Nchez.  

Rejection of claim 8:
Appellant argues, see Appeal Brief, Pages 21-22, “Claim 8 was ……… the Examiner asserts that the tomographic reconstruction algorithm of Jarisch can reasonably be considered to correspond to these features. In particular, the Examiner asserts on page 21, lines 18 to 19….. It is respectfully submitted that the Examiner failed to provide a proper rationale as to why a skilled artisan would have modified the applied citations in the manner suggested. In particular, it is duly noted that Sanchez, Matusik et al., Su et al., Kaneko, and Blasco Claret et al. fail to suggest tomography. Thus, a method for generating tomographic images cannot reasonably be considered to be a standard method for the 3D surface reconstruction, as suggested in Sanchez.”
Examiner replies, Jarisch performs tomographic reconstruction which is a multi-dimensional reconstruction of an object. S Nchez and Matusik both perform 3d reconstruction of object for image generation. As Jarisch, S Nchez and Matusik all perform multi-dimensional reconstruction of an object, an ordinary skilled person would have relied on Jarisch to include back-projection of image data into voxels as back projection in multi-dimensional reconstruction is well known.

Rejection of claim 9:
Appellant argues, see Appeal Brief, Pages 22-23, “As acknowledged by the Examiner…..However, the Examiner relies on the suggestion of a marching cube algorithm in Wiles et al. to correspond to these features. Wiles et al. suggests a voxel coloring or space carving technique that avoids excessive computation whilst also avoiding or at least reducing the possibility of erroneous voxel removal. See, col. 1, lines 39 to 41, of Wiles et al……Leaving aside that the applied citations do not suggest a “3d reconstruction of images,” it is duly noted that the primary citation to Sanchez already suggest a surface reconstruction (of an object). Thus, there would be nothing gained from combining the applied citations as suggested by the Examiner because it would not change what is already being performed.”
 Examiner replies, 3d reconstruction is the process of generating 3d model. See, Wiles Column 7 lines 50-55: “The 3D object surface generation module 12 is arranged to receive image data showing the object(s) and data defining the positions at which the images were recorded, and to process the data to generated 3D computer model representing the actual surface(s) of the object(s), such as a polygon mesh model.” Here Wiles is generating surface for the a 3d reconstruction of an object. Wiles Column 28 Lines 44-47 uses marching cube algorithm to generate surface mesh from voxel grids. While S Nchez also performs surface reconstruction but using marching cube algorithm in surface reconstruction would improve S Nchez as the advantage of the marching cubes algorithm is that it can be used as a continuation method (i.e. it finds an initial surface point and extends the surface from this point). 

Rejection of claim 11:
Appellant argues, see Appeal Brief, Pages 23-24, “However, the Examiner relies on the suggestion of a visual shell technology in the abstract of Wang et al. to correspond to these features. Wang et al., according to its abstract, suggests a 3D reconstruction method of a visible shell. Wang et al. was not provided with an English-language translation. Nonetheless, the Examiner asserts that a skilled artisan would have modified Sanchez, Matusik et al., and Su et al. based on Wang et al. to: “achieve the 3D reconstruction high in reconstruction precision, fast in reconstruction speed.” ……..At any rate, without the provision of an English-language translation of Wang et al., it is impossible to assess what a skilled artisan would have learned from this citation and how the modification could have been implemented. The mere assertion that Wang et al. suggests a fast 3D reconstruction method in 2014 does not allow the conclusion that a skilled artisan would have modified Sanchez. Moreover, by only relying on the English-language abstract, it is impossible to assess how Sanchez would have been modified.”
In response to publication date of Wang, examiner wants to note that Wang is a valid prior art as the publication of Wang happened 3 years before the filing of the appellant’s invention. 
Examiner replies, Wang’s disclosure used in the rejection is based on the Abstract.  As the disclosure used in the rejection is from the abstract of Wang, there is no need to see actual details of the reference. An ordinary skilled artisan in the art doesn’t have to understand the details of the reference to understand the abstract of the  Wang in the Abstract indicates, “The invention describes a 3D reconstruction method of a visible shell in a complex background. A camera self-calibration method based on an image silhouette contour line is proposed; ….. combined with an epipolar geometry theory, camera projection parameters of image contour constraints are determined, and a projection matrix is calculated; a visual shell technology is used to generate a 3D model of an object, and two images are used to reconstruct an object model; and finally, a natural matting method is used to extract a contour of a reconstructed object in the complex background, and the matting method eliminates limitation of a threshold method.” Abstract also provides motivation to perform visual shell technology for 3d reconstruction of a complex background.  See Wang Abstract, “In the invention, the 3D reconstruction method of the visible shell in the complex background is relatively simple and practical, is high in reconstruction precision, fast in reconstruction speed, and accurate and true in generated 3D model, does not need to be calibrated by the special instrument under the laboratory condition, realizes the 3D reconstruction, and has a high practical value.”




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        
Conferees:
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612                                                                                                                                                                                                        


/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.